Title: From Thomas Jefferson to George Washington, 21 December 1793
From: Jefferson, Thomas
To: Washington, George



Dec. 21. 93.

Th: Jefferson with his respects to the President incloses a letter from the Governor of Pensylvania in answer to one from Mr. Genet praying him to deliver the French sailors (whom he calls deserters) on board a vessel to be transported to New York, there to be put on board a man of war. The Convention having directed the proceeding to be observed in this case, and the laws having directed the District judge to attend to it, Th:J. has prepared an answer to the Governor informing him that the Federal Executive has nothing to do in it, but to leave the law to take it’s course.
